Citation Nr: 1645574	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  13-31 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to cold injury residuals to the bilateral upper and lower extremities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1946 to April 1947.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the Veteran's file has subsequently been transferred to the RO in Little Rock, Arkansas.
 
In November 2015, the Board remanded the issue of entitlement to service connection for an acquired psychiatric disorder for additional development, which now returns for further appellate review, as well as the issues of entitlement to earlier effective dates for the grant of service connection for cold weather injuries of the upper and lower extremities and whether the Veteran is competent to handle the disbursement of VA funds for the issuance of a statement of the case.  These issues were to be returned to the Board only if perfected by the filing of a timely substantive appeal.  With regard to the Veteran's competency claim, a July 2016 rating decision found him to be competent and, thus, such is a full grant of the benefit sought on appeal.  

With regard to the Veteran's earlier effective date claims, on July 5, 2016, the Agency of Original Jurisdiction (AOJ) issued a statement of the case.  Thereafter, the Veteran filed a substantive appeal, which was received by the Little Rock VA RO on September 2, 2016, and forwarded to the VA Claims Intake Center in Janesville, Wisconsin, where it was received on September 9, 2016.  The VA Claims Intake Office subsequently advised the Veteran that his substantive appeal was untimely as their office did not receive it until September 9, 2016, which was after the September 3, 2016, deadline.  The Board finds, however, that the Veteran's substantive appeal was timely as it was received by the Little Rock VA RO on September 2, 2016, which was one day prior to the expiration of the 60 day filing deadline.  Such a determination is likewise reflected in the Veterans Appeals Control and Locator System (VACOLS), which reflects an active appeal of such matters.  Thus, the earlier effective date claims have been perfected, but not yet certified to the Board.  As the AOJ may still be taking action on these issues the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In November 2015, the Board remanded the issue of entitlement to service connection for an acquired psychiatric disorder, in pertinent part, (i) to provide proper VCAA notice regarding the evidence and information necessary to substantiate his service connection on a secondary basis and (ii) to conduct a VA examination.  The VA examiner was asked to opine as to whether the Veteran's current psychiatric disorder was related to service or caused or aggravated by a service-connected disability.  In rendering such opinions, the examiner was specifically requested to address the Veteran's contention that his psychiatric disorder was related to alleged in-service harassment and ridicule, and the events surrounding the incurrence of his cold injuries, and that his service-connected cold injury residuals to the bilateral upper and lower extremities pushed his mental limitations beyond their normal progression.

In April 2016, the AOJ provided the Veteran with VCAA notice, which outlined how VA determines disability ratings and effective dates.  However, the notice did not discuss the evidence and information necessary to substantiate a claim for service connection on a secondary basis, as directed in the Board's November 2015 remand.  As the requested development has not been completed, further action to ensure compliance with the remand directives is required.

In April 2016, the Veteran underwent a VA psychiatric examination.  The examiner diagnosed anxiety disorder unspecified, noting that "cold injury" is relevant to the understanding or management of the disorder.  In July 2016, the examiner opined that the Veteran's anxiety disorder was less likely as not related to service or his service-connected cold injury residuals.  In support of the former opinion regarding direct service connection, the examiner stated that a review of the Veteran's service treatment records indicate that he never complained of, or received treatment for, a mental health condition.  At time of discharge, his psychiatric status was described as unremarkable.  There was no evidence of treatment for a mental health condition until 2013, when he presented to the Emergency Department with a complaint of anxiety which he said stemmed from the Compensation and Pension process.  He also reported at that time that his mental health problems had been present since his time in the military, but the examiner indicated that he could find no evidence that such was the case.  In this regard, it was observed that the Veteran indicated in March of 2013 that he had been released from the military because of mental health problems, but there was no evidence of such from either his service treatment records or his military personnel records.  In support of the latter opinion regarding secondary service connection, the examiner stated that, in reviewing the Veteran's VA treatment notes, he did not see sufficient evidence to say that he has a mental condition secondary to cold injury residuals as such do not indicate a link between his anxiety and his cold injury.  Rather, they suggest that the Veteran has a "life-long history of anxiety."  The examiner stated that there is simply no evidence to state, without resorting to speculation, that the Veteran's anxiety is related to or aggravated by his cold injury.

Based on a review of such opinion, the Board finds that a remand is necessary in order to obtain an addendum opinion regarding the etiology of the Veteran's acquired psychiatric disorder.  In this regard, the examiner raised the possibility that the Veteran's anxiety has been present for his entire life.  Furthermore, he did not address whether the Veteran's anxiety is related to his allegations of harassment and ridicule and/or the events surrounding the incurrence of his cold injuries during service, or that his service-connected cold injury residuals to the bilateral upper and lower extremities pushed his mental limitations beyond their normal progression, as directed by the Board.  Also, he failed to provide a well-reasoned rationale for his conclusion that the Veteran's current anxiety disorder is not caused or aggravated by his service-connected cold injury residuals, and appeared to provide conflicting statements regarding whether such service-connected disabilities  played a role in his anxiety disorder.  Specifically, the examiner's conclusion that the Veteran's cold injuries are relevant to understanding and managing his anxiety disorder (see VA examination, April 2016), but they do not cause or aggravate the anxiety disorder (see VA addendum opinion, July 2016), appear to be in conflict.  Consequently, an addendum opinion is necessary to decide the claim.  
Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for an acquired psychiatric disorder as secondary to his service-connected cold injury residuals to the bilateral upper and lower extremities.

2.  Return the record to the VA examiner who conducted the Veteran's April 2016 VA psychiatric examination and offered an addendum opinion in July 2016.  The record and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the record and the Remand have been reviewed.  If the April 2016/July 2016 VA psychiatric examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After reviewing the record, the examiner is requested to address the following inquiries:

(A)  The examiner is asked to opine as to whether there is clear and unmistakable evidence that the Veteran's anxiety disorder pre-existed service.  

(i)  If there is clear and unmistakable evidence that the Veteran's anxiety disorder pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that such disorder did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service.  

If there was an increase in the severity of the Veteran's anxiety disorder, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(ii)  If there is no clear and unmistakable evidence that the Veteran's anxiety disorder pre-existed service, then the examiner is asked whether it is at least as likely as not that the disorder is directly related to service, to include his allegations of harassment and ridicule, and the events surrounding the incurrence of his cold injuries.

In offering the foregoing opinions, the examiner should consider and address the Veteran's lay statements concerning his in-service experiences and his post-service symptomatology.

(B)  The examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's anxiety disorder is caused OR aggravated by his service-connected for cold injury residuals to the bilateral upper and lower extremities.  For any aggravation found, the examiner should state, to the best of his/her ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

The examiner is asked to specifically address and reconcile the April 2016/July 2016 VA examiner's conclusion that the Veteran's cold injuries are relevant to understanding and managing his anxiety disorder (see VA examination, April 2016), but they do not cause or aggravate the anxiety disorder (see VA addendum opinion, July 2016).

The examiner is also asked to address the Veteran's assertion that his cold injury residuals to the bilateral upper and lower extremities pushed his mental limitations beyond their normal progression.

The examiner should take into consideration all of the evidence of record, to include in- and post-service medical records, accepted medical principles, and objective medical findings.  

All opinions expressed must be accompanied by supporting rationale.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

